Citation Nr: 0110082	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana.

In October 1996, the RO denied service connection for a skin 
disorder, claimed as secondary to herbicide exposure.  The 
veteran perfected an appeal therefrom.  By written 
correspondence dated in January 1998, the veteran withdrew 
his appeal on that issue, and that matter is no longer before 
the Board.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.204(b) (2000).

In August 2000, the veteran was scheduled to appear at a 
hearing at the RO.  The veteran failed to report for the 
hearing.  The Board finds that no further action by VA is 
required in that regard.  


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

In the instant case, at a VA psychiatric examination in May 
1999, diagnoses included PTSD.  However, the veteran's DD 
Form 214, which lists his military occupational specialty as 
motor vehicle operator, does not indicate that the veteran 
received any combat citations or otherwise show that the 
veteran engaged in combat with the enemy in Vietnam and there 
is no other official information of record showing that he 
engaged in combat with the enemy.  None of his claimed 
stressors has been verified by official sources, and he has 
not submitted any supporting evidence tending to show that a 
claimed stressor occurred.

The veteran has stated that: he saw two enemy soldiers being 
killed while digging for food; he was subjected to mortar and 
artillery attacks; and he saw bodies on the road while 
driving and wounded soldiers brought into hospitals, who 
carried the fingers of enemy soldiers in their belts.  While 
the veteran has submitted only limited and general 
information regarding his claimed stressors, the RO has not 
attempted to verify the claimed stressors.  The Board finds 
that the VCAA requires such an attempt, and this case will be 
remanded to the RO for that purpose.

In addition, VA medical reports which have been indicated to 
exist and which may be pertinent to the veteran's claim are 
not of record.  At a VA examination in June 1999, a clinical 
psychologist reported that from January 5, 1999, to January 
21, 1999, the veteran was hospitalized in the VA Medical 
Center (VAMC) in Alexandria, Louisiana, and the examiner also 
noted that the veteran had received treatment at the VAMC in 
New Orleans, Louisiana.  Reports of such VA hospitalizations 
have not been associated with the veteran's claims file, and 
the Board finds that an attempt to obtain copies of any such 
reports should be made while this case is in remand status.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran 
identify all medical care providers who 
have treated him for PTSD since his 
separation from service.  After securing 
any necessary releases, the RO should 
attempt to obtain copies of all such 
clinical records not already contained in 
the claims file.  In the event that any 
records identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.  The RO 
should obtain copies of reports of any 
hospitalizations of the veteran at the 
VAMCs in Alexandria, Louisiana, and New 
Orleans, Louisiana, for psychiatric 
treatment.

2.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that such detailed information 
is vitally necessary for VA to attempt to 
obtain supportive evidence of the claimed 
stressors and that he must be as specific 
as possible because, without such 
details, verifying information is 
unlikely to be obtained.  The veteran 
should also be advised that he may submit 
supporting evidence of his claimed 
stressors from alternative sources, such 
as lay statements, buddy statements, 
letters, and diaries, etc.  

3.  Whether or not the veteran submits 
additional information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary, 
together with a copy of the DD 214, and 
all associated documents, should be sent 
to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia 22134-0001. 
A request should be made to provide any 
available information which might 
corroborate the veteran's alleged 
stressors.  The response by the USMC 
should be associated with the claims 
file.   

4.  If and only if the Commandant of the 
Marine Corps verifies one or more of the 
claimed stressors or the RO determines 
that the veteran has submitted credible 
supporting evidence of a stressor or 
stressors, then the RO should arrange for 
the veteran to be accorded an examination 
by a psychiatrist to determine the 
diagnosis of all psychiatric disorders 
which may be present.  The RO must 
specify for the examiner the stressor or 
stressors which the RO has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  If the diagnosis of PTSD 
is deemed appropriate, the examiner 
should state whether there is a link 
between current symptomatology and the 
one or more verified inservice stressors.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  All indicated special studies 
or tests, to include psychological 
testing and evaluation with PTSD 
subscales, should be accomplished.  The 
claims folder, or copies of all pertinent 
records contained therein, as well as a 
copy of this REMAND, must be made 
available to the examiner for review.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is further notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals  is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



